DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 12/09/2021, with respect to the 112 rejection has been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1-3 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiners Note: Applicant states that the non-statutory double patenting rejection be held in abeyance at this time and will be addressed later on.  Therefore, the examiner will keep the non-statuory double patenting rejection held and will address it when/if application issues.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,089,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is narrower in scope than this instant application.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 17 of U.S. Patent No. 10, 038, 383.  Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is narrower in scope than this instant application.  
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/132,554 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is narrower in scope than this instant application.  The dependent claims herein this instant application are also rejected in view of the references applied in the prior art rejections below.

Examiners Note:
Please keep in mind for the following prior art rejections that the examiner has addressed the claims (in light of the preamble) to further expedite prosecution.  However, the claims do not include the preamble so therefore the narrower four-plate .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo et al. (herein after will be referred to as Galo) (Registration analysis and inner calibration of a three CCD multispectral frame camera) and in further view of Chen et al. (herein after will be referred to as Chen) (US 20070242900).

Regarding claim 1, Wagner discloses a three-plate camera, comprising: 
a first visible prism that causes a first visible image sensor to receive incident first visible light of the light from the observation part;  [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).]
a second visible prism that causes a second visible image sensor to receive incident second visible light of a specific wavelength band of the light from the [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
outputs the combined video signal to a monitor,  [See Wagner [Fig. 2] Display (150) for dynamic range imaging (title).]
Wagner does not explicitly disclose
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part;  
a video signal processor that generates an IR video signal, a first visible video signal, and a second visible video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, and the second visible image sensor, combines the IR video signal, the first visible video signal, and the second visible video signal to generate a combined video signal, and  
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Galo does disclose
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part;  [See Galo [Fig. 2] Prism for directing infrared light to infrared sensor.]
a video signal processor that generates an IR video signal, a first visible video signal, and a second visible video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, and the second visible image sensor, combines the IR video signal, the first visible video signal, and the second visible video signal to generate a combined video signal, and [See Galo [Section 1 3rd para.] Composition of the information captured by the IR, R and G sensors.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner to add the teachings of Galo, in order to broaden the camera spectral range and reproduce a multi-spectral camera [See Galo [Section 1 1st Para.]].  Also, keep in mind, that within the manual for the 3CCD multispectral camera (cited in the pertinent art section) cited in Galo (i.e. DuncanTech MS3100), discloses a 3CCD prism with corresponding image sensors for multipspectral imaging with custom configurations based on customer specifications. 
Wagner (modified by Galo) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 

Regarding claim 17, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the video signal processor generates a first exposure control signal for determining a first exposure time of the first visible image sensor, and outputs the first exposure control signal to the first visible image sensor, and wherein the first visible image sensor controls the first exposure time of the first visible light based on the first exposure control signal.   [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]

Regarding claim 18, Wagner (modified by Galo and Chen) disclose the camera of claim 17.  Furthermore, Wagner discloses
wherein the video signal processor generates a second exposure control signal for determining a second exposure time of the second visible image sensor, and outputs the second exposure control signal to the second visible image sensor, and wherein the second visible image sensor controls the second exposure time of the second visible light based on the second exposure control signal.  [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]

Regarding claim 17, Wagner (modified by Galo and Chen) disclose the camera of claim 18.  Furthermore, Wagner discloses
wherein the first exposure time and the second exposure time are different.  [See Wagner [Tables 2-6 and 0080] Sensors have different ISO which takes into account exposure values.

Claims 2-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo (Registration analysis and inner calibration of a three CCD multispectral frame camera) in view of Chen (US 20070242900) and in further view of Doron et al. (herein after will be referred to as Doron) (US 20170034499).

Regarding claim 2, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the second visible light of the specific wavelength band has a same wavelength band as the first visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor combines the first visible video signal and the  second visible video signal that are generated based on the first visible light and the second visible light to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal that are generated based on the first visible light and the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal that are generated based on the first visible light and the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the [See Chen [0005]]. 
Wagner (modified by Galo and Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate resolution video signal in Chen) and one infrared image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo and Chen) to add the teachings of Doron, in order to produce a higher resolution image by combination of images in Wagner with additional spectral ranges outside of the visible spectrum which improves resolution [See Doron [0073]].

Regarding claim 3, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the second visible light of the specific wavelength band has a same wavelength band as the first visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light to generate a high-resolution video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light to generate a high-resolution video signal as the intermediate video signal, and
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal that are generated based on the first visible light and the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Wagner (modified by Galo and Chen) do not explicitly disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate/higher resolution image in Chen) and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 16, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the second visible light of the specific wavelength band has a same wavelength band as the first visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light to generate a wide-range/high-resolution video signal as the intermediate video signal, and
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light to generate a wide-range/high-resolution video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution (which is higher than the coarse resolution level) composite image is generated using video signals.  The exposure range is increased by combining multiple exposure images.] 
Applying the same motivation as applied in claim 2.
Wagner (modified by Chen) do not explicitly disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 20, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
as the intermediate signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
as the intermediate signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Wagner (modified by Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Chen (US 20070242900).

Regarding claim 6, Wagner discloses a camera comprising: 
a first visible prism that causes a first visible image sensor to receive incident first visible light of light from an observation part; [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (103).]
a second visible prism that causes a second visible image sensor to receive incident  second visible light of light from the observation part; [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).]
a specific prism that causes a specific image sensor to receive incident light of a specific wavelength band of the light from the observation part; and [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).]
a video signal processor that generates a first visible video signal, a second visible video signal, and a specific video signal of the observation part based on respective  imaging outputs of the first visible image sensor, the second visible image sensor, and the specific image sensor, combines the first visible video signal, the second visible video signal, and the specific video signal to generate a combined video signal, and [See Wagner [Fig. 2] HDRI processor (120).]
outputs the combined video signal to a monitor  [See Wagner [Fig. 2] Display (150).]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first video signal and the second visible video signal to generate an intermediate video signal, before combining at least one additional video signal with the intermediate video signal to generate the combined video signal.

wherein the video signal processor combines the first video signal and the second visible video signal to generate an intermediate video signal, before combining at least one additional video signal with the intermediate video signal to generate the combined video signal. [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 

Regarding claim 8, Wagner (modified by Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein each of the second visible prism and the specific prism is disposed farther from an observation part side than the first visible prism.  [See Wagner [Fig. 2] Prism corresponding to sensor (103) is closer to the lens/incoming light than the other prisms/sensors.]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Sun et al. (herein after will be referred to as Sun) (US Patent No. 11,113,802).

Regarding claim 7, Wagner (modified by Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein the light of the specific wavelength band is third visible light having a same wavelength band as the first visible light and the second visible light, and [See Wagner [Fig. 1 and 0064-0065] Full color sensors, where the light is split at different exposure levels rather than splitting out the spectrum into different colors.]
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal.  
However, Sun does disclose
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as [See Sun [Fig. 3A and Title] Progressive image fusion for HDR images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Chen) to add the teachings of Sun, in order to improve upon image fusion when generating HDR images [See Sun [Last para. of Col 2. to 1st para. of Col. 3]]. 


Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) and in further view of Chen (US 20070242900).

Regarding claim 9, Nagae discloses a four-plate camera comprising: 
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part; [See Nagae [Fig. 3 and 0101-0103] Prism (311) guiding light belonging to the near IR wavelength band corresponding to imaging element (211).]
a first visible prism that causes a first visible image sensor to receive first incident visible light of the light from the observation part; [See Nagae [Fig. 3 and 0104] Prism (312) is for guiding B light to imaging element (212).]
a second visible prism that causes a second visible image sensor to receive incident second visible light of a first specific wavelength band of the light from the observation part; [See Nagae [Fig. 3 and 0106] Prism (313) is for guiding G light to imaging element (213).]
a first specific prism that causes a first specific image sensor to receive incident light of a second specific wavelength band of the light from the observation part; and [See Nagae [Fig. 3 and 0108] Prism (314) is for guiding R light to imaging element (214).]
a video signal processor that generates an IR video signal, a first visible video signal, a second visible video signal, and a first specific video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, the second visible image sensor, and the first specific image sensor, combines the IR video signal, the first visible video signal, the second visible video signal, and the first specific video signal to generate a combined video signal, and outputs the combined video signal to a monitor. [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
wherein the first visible video signal is different in brightness than the second visible video signal, and 
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  
However, Wagner does disclose
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
[See Chen [0005]].

Regarding claim 13, Nagae discloses a four-plate camera comprising: 
a first visible prism that causes a first visible image sensor to receive incident first visible light of light from an observation part; [See Nagae [Fig. 3 and 0104] Prism (312) is for guiding B light to imaging element (212).]
a second visible prism that causes a second visible image sensor to receive incident second visible light of the light from the observation part; [See Nagae [Fig. 3 and 0106] Prism (313) is for guiding G light to imaging element (213).]
a first specific prism that causes a first specific image sensor to receive incident light of a first specific wavelength band of the light from the observation part; [See Nagae [Fig. 3 and 0108] Prism (314) is for guiding R light to imaging element (214).]
a second specific prism that causes a second specific image sensor to receive incident light of a second specific wavelength band of the light from the observation part; and [See Nagae [Fig. 3 and 0101-0103] Prism (311) guiding light belonging to the near IR wavelength band corresponding to imaging element (211).]
a video signal processor that generates a first visible video signal, a second visible video signal, a first specific video signal, and a second specific video signal of the observation part based on respective imaging outputs of the first visible image sensor, the second visible image sensor, the first specific image sensor, and the second specific image sensor, combines the first visible video signal, the second visible video signal, the first specific video signal, and the second specific video signal to generate a combined video signal, and outputs the combined video signal to a monitor.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
wherein the first visible video signal is different in brightness than the second visible video signal, and 
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  
However, Wagner does disclose
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
Applying the same motivation as applied in claim 9.
Nagae (modified by Wagner) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
Applying the same motivation as applied in claim 9.

Regarding claim 15, Nagae (modified by Wagner and Chen) discloses the camera of claim 13.  Furthermore, Nagae disclsoes
wherein each of the first visible prism and the second visible prism is disposed farther from an observation part side than the first specific prism and the second [See Nagae [Fig. 3] Prisms (311) and (312) are closer to incident light receiving area than prisms (313, 314).]


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Paavola (US 20020051073).

Regarding claim 10, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the IR video signal, the first visible video signal, and a UV video signal based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first visible light, and
However, Paavola does disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first visible light, and [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different tansmision specters according to the target of usage including ultraviolet.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner and Chen) to add the teachings of Paavola, in order to perform a simple substitution of the prisms/cameras in Nagae with an ultraviolet prism/camera in Paavola and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Regarding claim 11, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a UV video signal that is generated based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the second visible light of the first specific wavelength band has a same wavelength band as the first visible light, 
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first visible light, and
However, Wagner does disclose
wherein the second visible light of the first specific wavelength band has a same wavelength band as the first visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first visible light, and
However, Paavola does disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first visible light, and  [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different tansmision specters according to the target of usage including ultraviolet.]
.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Mitsumine (US 20070279514).

Regarding claim 12, Nagae (modified by Wagner and Chen) discloses the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a second IR video signal that is generated based on the second IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the second visible light of the first specific wavelength band has a same wavelength band as the first visible light, 
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Wagner does disclose
wherein the second visible light of the first specific wavelength band has a same wavelength band as the first visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Mitsumine does disclose
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]


Regarding claim 14, Nagae (modified by Wagner and Chen) disclose the camera of claim 13.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal, and combines the wide dynamic range video signal and an IR video signal generated based on the IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
wherein the light of the first specific wavelength band is third visible light having a same wavelength band as the first visible light,
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first visible light, and
However, Wagner does disclose
wherein the light of the first specific wavelength band is third visible light having a same wavelength band as the first visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
Applying the same motivation as applied in claim 12.
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first visible light, and
However, Mitsumine does disclose
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first visible light, and [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]
Applying the same motivation as applied in claim 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo (Registration analysis and inner calibration of a three CCD multispectral frame camera) in view of Chen (US 20070242900) in view of Doron .

Regarding claim 21, Wagner (modified by Galo, Chen and Doron) disclose the camera of claim 20.  Furthermore, Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light by superimposition.  
However, Kamat does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal that are generated based on the first visible light and the second visible light by superimposition.  [See Kamat [0022] HDR images using multi-exposure are created using superimposition.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo, Chen and Doron) to add the teachings of Kamat, in order to extend dynamic range by using an obvious image fusion technique such as superimposition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,242,478 - Dombrowski et al. [Fig. 9 and Col. 6 lines 30-44] Three prisms with respective three image arrays.  The actual wavelengths of each sub-band are any wavelength including the visible spectrum, below the visible spectrum (i.e. UV) and above the visible spectrum (i.e. IR).  Also, see title, hyperspectral imager.  Also, see Col. 1 lines 35-50, Multi-spectral imager including two monochrome imagers and one 3-color imager.]
DuncanTech – User Manual – Customizable Multispectral Camera (Table on Bottom of Pg. 3) and describes the 3-ccd prism with corresponding imaging arrays (Fig. 1)
Lee et al. - (Development of a Portable 3CCD Camera system for Multispectral imaging of Biological samples – Abstract – 3CCD is designed for application-specific multispectral waveband selection in the 400 to 1000nm selection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486